DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—4, 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2011/0241674 A1)  in further in view of Baltusis (5,729, 142).                           
Regarding claim 1
Endo discloses 
An nuclear magnetic resonance (NMR) measurement apparatus ([0004])                     comprising:
a spinner (FIG. 1, Ref 6) that has a gas bearing structure which holds a sample tube (FIG. 1, Ref 2) which contains a sample which is a target of NMR measurement, and that applies a rotational force to the sample tube by blowing of a drive gas to the sample tube ([0006]—[0009]);


a detector that detects a spinning frequency of the sample tube as a detection value ([0053]); and 
a processor configured to execute acceleration control to gradually increase a pressure of the drive gas until the detection value reaches a target value (FIG. 7, [0054] & [0017], the target value is the stable high-speed rotation that also suppresses “bending resonance” of the testing tube), wherein the processor is configured to:
Endo does not explicitly teach 
“determine abnormality based on a change with respect to time of the detection value in a process of the acceleration control; and
stop the acceleration control when the abnormality is determined”.
Baltusis, however, teaches 
determine abnormality based on a change with respect to time of the detection value in a process of the acceleration control (column 8, lines 5—35);                           and
stop the acceleration control when the abnormality is determined (column 8, lines 30—40; the abnormality is determined by data processor Ref 115 of FIG. 1, column 5, lines 15—40).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “acceleration control based on abnormality” as taught by Baltusis in the apparatus of  Endo.
The justification for this modification would be to shut down the experiment if there is possible damage to the NMR probe (Claim 1, Baltusis)
Regarding claim 9
The method of claim 9 is matched by the operation of the apparatus as 
set forth in claim 1.
Regarding claim 2
Endo in view of Baltusis teach the NMR measurement apparatus according to claim 1.
Baltusis applied to claim 2 further teaches 
the processor (Ref 115 of FIG. 1, column 5, lines 15—40) is further configured to determine the abnormality (Claim 3) when the detection value is in a section of interest (FIG. 5, column 5, lines 40—50, the section of interest is the heightened peak, 0—10kHz) on a spinning frequency axis in the process of the acceleration control (Claim 1).
Regarding claim 3
Endo in view of Baltusis teach the NMR measurement apparatus according to claim 2.

Baltusis applied to claim 3 further teaches 
the processor (Ref 115 of FIG. 1, column 5, lines 15—40) is further configured to limit the determination of the abnormality (Claim 3) when the target value is in the section of interest (column 8, lines 30—40; the abnormality is determined by data processor Ref 115 of FIG. 1, column 5, lines 15—40, an drastic increase in spinning speed—“abnormality”—results in a shutdown of the test).                              
Regarding claim 4
Endo in view of Baltusis teach the NMR measurement apparatus according to claim 2.
Baltusis applied to claim 4 further teaches 
the section of interest (FIG. 5, column 5, lines 40—50, the section of interest is the heightened peak, 0—10kHz)  is a section including a resonance frequency of the sample tube (column 6, lines 1—15).
Regarding claim 6
Endo in view of Baltusis teach the NMR measurement apparatus according to claim 2. 
Baltusis applied to claim 6 further teaches 
in the process of the acceleration control, a pressure of a bearing gas which is supplied to the gas bearing structure is maintained in the section of interest 


(column 5, lines 35—45; column 6, lines 25—40; column 6, lines 50—67, the section of interest the gas is applied to is the sample).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2011/0241674 A1)  in further in view of Baltusis (5,729, 142) in view of Brenner et al. (5,340,452).                          
Regarding claim 5
Endo in view of Baltusis teach the NMR measurement apparatus according to claim 4.
Baltusis applied to claim 5 further teaches 
the processor (Ref 115 of FIG. 1, column 5, lines 15—40) is further 
Although strongly implied, Endo in view of Baltusis do not explicitly teach 
“configured to adaptively decide the section of interest based on an attribute of the sample tube”.
Endo in view of Baltusis do not explicitly teach 
configured to adaptively decide the section of interest based on an attribute of the sample tube (FIG. 1—3, column 1, lines 60—67; column 2, lines 1—20, the analytes of interest get accumulated in 14, the others flow into 10—section of interest is determined by characteristics of sample tube). 
Brenner, however, teaches 


configured to adaptively decide the section of interest based on an attribute of the sample tube (FIG. 1—3, column 1, lines 60—67; column 2, lines 1—20, the analytes of interest get accumulated in 14, the others flow into 10—section of interest is determined by characteristics of sample tube).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “section of interest as a function of sample tube characteristics” as taught by Brenner in the apparatus of  Endo in view of Baltusis.
The justification for this modification would be to separate the section of interest from the rest of the analytes material for more efficient processing. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2011/0241674 A1)  in further in view of Baltusis (5,729, 142) in view of Aydin (US 2004/0214196 A1). 
Regarding claim 7
Endo in view of Baltusis teach the NMR measurement apparatus according to claim 1.
Baltusis applied to claim 7 further teaches 
the processor (column 5, lines 15—40) is further configured to:
Endo in view of Baltusis do not explicitly teach 
“the processor is further configured to:

calculate a difference between two detection values which are separated in time; 
compare the difference to a first threshold;
count a number of consecutive occurrences of an event where the difference is smaller than the first threshold; and
determine the abnormality when the number of consecutive occurrences has reached a second threshold”.
Aydin, however, teaches 
calculate a difference between two detection values which are separated in time ([0014]); 
compare the difference to a first threshold ([0274]);
count a number of consecutive occurrences of an event where the difference is smaller than the first threshold ( [0221]—[0222], the first and second cycles of amplifications are the consecutive occurrences); and
determine the abnormality when the number of consecutive occurrences has reached a second threshold ([0151], is there is an exponential change between the detected signals—an abnormality—a threshold difference is detected, [0268]—[0269]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “abnormality detected 

as an exponential change between two values) as taught by Aydin in the apparatus of Endo in view of Baltusis.
The justification for this modification would be to detect high levels of prostate specific antigen (PSA); and proteins from tumor suppressor genes are believed to play critical roles in the development of many types of cancer ([0269], Aydin). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2011/0241674 A1)  in further in view of Baltusis (5,729, 142) in view of Sato (JP 05104031 A).
Regarding claim 8
Endo in view of Baltusis teach the NMR measurement apparatus according to claim 1.
Baltusis applied to claim 8 further teaches 
the processor (Ref 115 of FIG. 1, column 5, lines 15—40) is further configured to:
execute deceleration control to reduce the pressure of the drive gas (column 7, lines 50—67; column 8, lines 1—20); and 
Endo in view of Baltusis do not explicitly teach 
“not execute the determination of the abnormality based on the detection value in a process of the deceleration control”.

Sato, however, teaches 
not execute the determination of the abnormality based on the detection value in a process of the deceleration control (ABSTRACT, abnormality is detected based on vibration, not deceleration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “abnormality detected by vibration” as taught by Sato, in the apparatus of Endo in view of Baltusis.
The justification for this modification would be to keep vibration within tolerances so the test apparatus does not get damaged. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax 

phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR \
only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/Frederick Wenderoth/ 
Examiner, Art Unit 2852